department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-5809-99 wli2 uilc internal_revenue_service national_office service_center advice memorandum for district_counsel pennsylvania district cc ner pen phi from subject assistant chief_counsel field service cc dom fs proc interest abatement re funds embezzled from irs lockbox this memorandum responds to your request for significant advice dated date in connection with questions posed by the office of the treasury_inspector_general_for_tax_administration tigta through the philadelphia service_center issue sec_1 whether interest and penalties may be assessed against a for late payment of tax attributable in part to amounts paid into a lockbox used by the service located in a bank that were embezzled by a bank employee and if so in what amounts whether interest and penalties may be assessed against a for late payment of tax attributable in part to amounts paid to the service that were embezzled by a service employee and if so in what amounts whether interest and penalties may be assessed against a for late payment of tax attributable in part to amounts paid to a’s accountant for forwarding to the service that were embezzled by a’s accountant and if so in what amounts whether the suspension of collection notices to a during the pendency of a tigta investigation into the possible embezzlement of tax deposits to the service affects the assessment of interest and penalties in the situations described below tl-n-5809-99 conclusion sec_1 the service should abate all interest and penalties attributable to the underpayment in tax caused by the embezzlement of a’s estimated_tax payment by the bank employee a is responsible for any interest and penalties attributable to the late filing and payment of dollar_figure as that liability is independent of and would have occurred regardless of the embezzlement the service should abate all interest and penalties attributable to the underpayment in tax caused by the embezzlement of a’s estimated_tax payment by the service’s employee a is responsible for any interest and penalties attributable to his late filing and payment of dollar_figure as that liability is independent of and would have occurred regardless of the embezzlement under the facts presented no abatement of interest is warranted in this situation whether penalties should be asserted depends upon whether based on all of the facts and circumstances of the case in general the misappropriation of funds by a taxpayer’s agent does not excuse the taxpayer from the penalties under sec_6651 and sec_6654 the suspension of collection notices to a during the pendency of the tigta investigation of the embezzlement of tax deposits does not affect the assessment of interest and penalties in any of the three situations described above no abatement of interest or penalties is warranted as a result of the suspension because a's return was not filed timely because there was no written contact from the service with respect to a's liability and because the tax on which the interest and penalties were accruing had been reported on a's return facts issue a makes timely quarterly estimated_tax payments to the internal_revenue_service in september yr1 a mailed an estimated_tax payment in the amount of dollar_figure to a service lockbox located in b bank the envelopes and vouchers supplied to a by the service do not indicate that the payments are made to a lockbox the payment is received at b bank in a timely fashion but is stolen by a b bank employee the office of treasury_inspector_general_for_tax_administration tigta investigates b bank after receiving several allegations of the theft of service lockbox funds a's september 15th payment is not included in the allegations prompting the tigta investigation tl-n-5809-99 on april yr2 a filed an extension of time in which to file his income_tax return a subsequently files his tax_return on november yr2 after the time for filing his tax_return as extended had passed the tax_return reflects an unpaid tax_liability of dollar_figure with respect to which a encloses payment on november yr2 tigta determines that a’s september yr1 payment was among the items stolen from the lockbox tigta requests that the service suspend all collection activity on a’s yr1 account pending tigta’s completion of its investigation on february yr3 tigta determines that b bank’s employee stole a’s september yr1 estimated_tax payment after the b bank is notified of its employee’s embezzlements b bank sends the service funds to cover the employee’s embezzlements including dollar_figure representing the theft of a’s september yr1 payment issue the facts are the same as issue except that a’s deposit was embezzled by a service employee responsible for processing the payments made to the lockbox after the service employee is confronted with evidence of the embezzlement the service employee returns the embezzled funds to the service issue the facts are the same as in issue except that a gave his accountant the funds to make his estimated_tax payment and the accountant misappropriated it the funds are never deposited at the lockbox after the accountant’s misappropriation is discovered however the accountant makes a dollar_figure payment on a’s behalf and designates the payment to a’s yr1 income taxes law and analysis sec_6404 permits the service to abate the unpaid portion of any_tax assessment or liability interest and penalties relating to a tax_assessment are those liabilities that would arise with respect to the tax_assessment sec_6665 among the assessments listed in sec_6404 which the service is permitted to abate are tax assessments or related liabilities which are erroneously or illegally assessed sec_6404 sec_6302 authorizes the service to use banks trust companies domestic_building_and_loan_associations and credit unions that are depositories or financial agents of the government to receive any_tax payments correspondingly the tl-n-5809-99 service may contract with a bank for lockbox services as a place of payment 838_f2d_899 7th cir in all three scenarios for which advice has been sought the assessment of tax is correct and is based on the amount reported by a on a's return at issue however is the date the payment was received by the service issue a did not receive credit for the embezzled third quarter estimated_tax deposit until the bank sent a payment to the service to cover its employee's embezzlements as a result interest and penalties accrued with respect to the apparent unpaid liability under the facts described in your memorandum a should be credited for the estimated_tax payment as of the due_date of the return without extensions see sec_6513 there are two bases for this position as described below first there was an agency relationship between the service and the bank the service was authorized to use the bank as a payment center for receiving taxes sec_6302 the bank processed the lockbox payments and reported them to the service further the payment materials provided the public affirmatively led them to believe that their payments were going directly to the service since the bank is an agent of the service the service is responsible to a for placing a's payment in a situation in which the bank employee could embezzle the payment see restatement of agency 2d sec_178 sec_261 cf hutzler v hertz corporation n y 2d n y supp 2d navrides v zurich insurance co cal rptr p 2d annotation discharge of debtor who makes payment by delivering check payable to creditor to latter's agent where agent forges creditor's signature and absconds with proceeds alr3d in addition to the agency arguments above general contract principles would require the service to credit a with a timely payment the service had set forth a 1if the taxes paid_by a had been corporation income or estimated_taxes taxes withheld on nonresident_aliens and foreign_corporations employment unemployment or railroad retirement taxes or withholdings attributable to nonpayroll payments such as pensions annuities and gambling winnings the regulations promulgated under sec_6302 could be cited as authority for attributing a with the payment at the time it was received by the depositary see for example sec_1_6302-1 amounts deposited under this section shall be considered as payment of the tax sec_1_6302-2 sec_31_6302-1 cf c f_r et seq since the payment of estimated_taxes by individuals is not a category specifically covered in the regulations under sec_6302 however sec_6302 should not be directly relied upon as an authority for crediting a with a timely payment tl-n-5809-99 method in which it would accept payment from a by giving a payment materials directing how payment be made the address provided was the bank lockbox although it was not identified as a lockbox a followed the service's directions therefore when payment was received at the bank lockbox a was entitled to credit for the payment see generally am jur 2d sec_88 cf 58_us_53 when credited with a timely payment a's underlying tax_liability attributable to the shortfall in estimated_tax payments caused by the embezzlement is eradicated a's unpaid interest and the penalties attributable to that shortfall2 should be abated as erroneously assessed sec_6404 a is responsible for any interest and penalties attributable to his late filing and payment of dollar_figure since that liability is independent of and would have occurred regardless of the embezzlement because there was a suspension of collection notices to a during the pendency of the tigta investigation into the possible embezzlement of tax deposits to the service a might contend that the service unnecessarily caused the amount of his interest and penalty to accrue sec_6404 authorizes the internal_revenue_service to abate interest attributable to unreasonable errors or delays performed by its officers or employees acting in an official capacity in the performance of ministerial or managerial acts sec_6404 e however requires that the error or delay occur after the taxpayer was contacted in writing with respect to the deficiency or payment and that no significant aspect of the error or delay be attributed to the taxpayer in this case both the embezzlement of a's payment and the decision not to notify a of his outstanding tax_liability which had been caused by the embezzlement occurred before any written contact from the service with respect to the payment was made thus the provisions of sec_6404 are inapplicable 2we note that estimated_tax penalties under sec_6654 would presumably have been assessed against a for the period from september yr1 to april yr2 that penalty is assessed in lieu of interest and the failure to pay penalty under sec_6651 see sec_6651 of course interest and failure to pay penalties would have then accrued on a's outstanding liabilities after the due_date of the return 3the authority to abate interest for managerial acts applies to tax years beginning after date sec_6404 authorizes the service to suspend interest and certain penalties if it fails to provide notice to the taxpayer specifically stating the taxpayer's liability and the basis for the liability sec_6404 applies to taxable years ending after date however that provision does not apply unless the taxpayer files a timely return and the service's failure to contact the taxpayer is more than eighteen months after the tl-n-5809-99 issue once it is established that a service employee received a’s estimated_tax payment and then misappropriated the funds a should be given credit for the deposit as of the due_date of the return without extension see sec_6513 we have assumed that the service employee had access to a's payment in the course of the service employee's employment in such a case an agency relationship between the service and the service employee clearly exists which would attribute receipt of the payment to the service see restatement of agency 2d sec_178 sec_261 in addition as in issue since a made its payment in accordance with the instructions provided by the service a should be credited for the payment irrespective of the service employee's embezzlement when credit is given for the payment a's underlying tax_liability attributable to the shortfall in estimated_tax payment caused by the embezzlement is eradicated the unpaid interest and penalties attributable to that shortfall should be abated as erroneously assessed sec_6404 a is responsible for any interest and penalties attributable to his late filing and payment of dollar_figure as that liability is independent of and would have occurred regardless of the embezzlement the provision of sec_6404 is inapplicable in this scenario for the same reasons set forth in issue above issue there is also an agency relationship present in this scenario but in this case the relationship is between a and a's accountant a is responsible for the timely payment of its estimated_tax and a may not generally delegate responsibility to his agent for the payment to avoid accountability for the failure of the payment to properly reach the service no abatement of any interest is warranted in this situation because none of the provisions of sec_6404 providing for abatement of interest are applicable similarly we do not believe that the failure to pay estimated_tax penalty which would run from september yr1 to april yr2 the due_date of the return should be abated as that penalty in effect is assessed in lieu of interest for the pre-return filing period the reasonable_cause exceptions under sec_6654 are very limited and are not applicable under the facts presented see sec_6654 if a penalty was assessed under i r c later of the date on which the return is filed or the due_date of the return without regard to extensions further sec_6404 excludes from eligibility for abatement interest that relates to any_tax liability reported on the taxpayer’s return in this case since a filed his return delinquently and since the tax on which the interest and penalties were accruing had been reported on a’s return sec_6404 is not applicable tl-n-5809-99 a for the period after the due_date of the return the service has also generally taken the position that a misappropriation of the taxpayer’s funds by an agent would not excuse the taxpayer from payment of a penalty under sec_6651 see 986_f2d_315 9th cir perugino v united_states ustc m d pa thom v united_states ustc d ore but see 954_f2d_919 3rd cir this position comports with the supreme court’s bright-line_rule in boyle v 469_us_241 that failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for late filing under sec_6651 issue as discussed on page sec_5 and above the suspension of collection notices to a during the pendency of the tigta investigation does not affect the assessment of interest and penalties no abatement is warranted as a result of the suspension sec_6404 is not applicable because a's return was not filed timely there was no written contact from the service with respect to a's liability and the tax on which the interest and penalties were accruing had been reported on a's return if you have any further questions please call
